PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nunn, Kayren, J.
Application No. 12/605,342
Filed: 25 Oct 2009
For: ART OF USING REGENERATED FIBERS IN MULTI PROCESS NON-WOVENS
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive 37 CFR 1.137(a), filed January 14, 2021.
 
The instant application became abandoned May 23, 2019 for failure to timely submit a proper reply to the final Office action mailed February 22, 2019. The final Office action set a three-month shortened statutory period of time for reply. An Advisory Action was mailed April 9, 2019 in response to the reply filed March 27, 2019. Notice of Abandonment was mailed August 30, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The above-identified petition has been carefully consideration and found in compliance with the provisions set forth above. The required reply (RCE), petition fee, and proper statement of unintentional delay accompany the instant petition. The Office has considered the explanation of the delay at issue and finds that the entire period of delay, from the time that a reply to the final Office action was due until the filing of a grantable petition, has been unintentional.

Accordingly, this application is being directed to GAU 1743 for consideration of the request for continued examination filed herewith.


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions